          Case 1:20-cr-00068-DCN Document 12 Filed 03/27/20 Page 1 of 3




Samuel Richard Rubin
FEDERAL PUBLIC DEFENDER
Thad Blank
FEDERAL DEFENDER SERVICES OF IDAHO
702 W. Idaho, Ste. 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
ALEXANDER LEE TUCKER


                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO
                          (HONORABLE DAVID C. NYE)


UNITED STATES OF AMERICA, )                     1:20-cr-00068-DCN
                          )
         Plaintiff,       )                     NOTICE OF APPEARANCE AND
                          )                     ASSIGNMENT OF COUNSEL
    vs.                   )
                          )
ALEXANDER LEE TUCKER      )
                          )
         Defendant.       )
                          )


TO:    CLERK OF THE COURT, UNITED STATES DISTRICT COURT
       BART M. DAVIS, UNITED STATES ATTORNEY
       FRANCIS ZEBARI, ASSISTANT UNITED STATES ATTORNEY


       PLEASE TAKE NOTICE that Thad Blank of the Federal Defender

Services of Idaho, is hereby assigned this matter and therefore makes an

appearance in the above action on behalf of the defendant, ALEXANDER



 Notice of Appearance and Assignment of   -1-
 Counsel
          Case 1:20-cr-00068-DCN Document 12 Filed 03/27/20 Page 2 of 3




LEE TUCKER, and requests that all further papers and pleadings herein

except original process be served upon said undersigned attorney.

Dated: March 27, 2020                     SAMUEL RICHARD RUBIN
                                          FEDERAL PUBLIC DEFENDER
                                          By:



                                          /s/ Thad Blank
                                          Thad Blank
                                          Federal Defender Services of Idaho
                                          Attorneys for Defendant
                                          ALEXANDER LEE TUCKER




 Notice of Appearance and Assignment of    -2-
 Counsel
          Case 1:20-cr-00068-DCN Document 12 Filed 03/27/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document was served on all parties

named below on this 27th day of March 2020.


Francis Zebari, Assistant United States Attorney
Office of the United States Attorney           ____United States Mail
Washington Group Plaza, IV                     ____Hand Delivery
800 Park Blvd, Suite 600                       ____Facsimile Transmission
Boise, ID 83712                                __X__CM/ECF Filing
(208) 334-1211                                 ____Email Transmission
(208) 334-1413 – Facsimile
Frank.Zebari@usdoj.gov


Dated: March 27, 2020                     /s/ Sybil Davis
                                          Sybil Davis




 Notice of Appearance and Assignment of    -3-
 Counsel
